Title: To Alexander Hamilton from the Soldiers of Captain John McClallen’s Company, 24 June 1800
From: Soldiers of Captain John McClallen’s Company
To: Hamilton, Alexander


          
            Respected Sir
            Union Cantonment 24th. June 1800.
          
          It is with the most Extreme regret that we have taken the Liberty to address your honor at on the present occasion—the wide difference which Lies Betwixt us fills our minds with various Conjectures Concerning the fate of these Lines—But Relying on your honors Known Character for Justice and Benevolence we have ventured to Lay before you our situation in as few words and as briefly as we Can possibly do—Our Case, then, sir Lies here, we are Soldiers who have Enlisted in the Army of the United states & who have sworn to serve them honestly and faithfully and in Return for our services were the acc to Receive the accustom’d Bounty and wages. But alas! we find that though so far we have fulfill’d our duty towards the U. states it yet Remains for them to fulfill theirs—we having not Recd any pay for six months and some of us nine or ten months and But Eight dollars of Bounty—in which case we are obliged to keep ourselves neat and Clean to Look like soldiers without money or any-thing for the Conveniences of Life—But whether the United states find themselves unable to forward money for our wages or whether the fault Lies In the Officers who Command us we are Unable to Determine. But it is with the greatest submission to your honors superior Knowledge that we are forced to Advance The opinion that our Officers are very Negligent on the Present Occasion—for other Companies with whom we have been stationd and who were musterd with Us, have Recd Pay toward three months ago But we still Continue moneyless which we are forced to think Is worse Wage than We might Expect—
          We cannot but hope that we shall see better times and that our wages will be paid to us shortly But it is a Long time since this same hope Commenced and we Cannot tell how long it will we may continue to hope and still be no better off than we are Now—Which fills our minds with the greatest Uneasiness, which Only heaven knows how will End—we therefore trust that your honor will take some method to have Us Receive the wages we have Earn’d, in due season But with the most Unfeignd submission to your honors better Judgement we Remain Your
          
            Dutifull soldiers—Belonging to Capt McClallens
            Company A 1st Regt Arts. & Engineers
          
          To Maj. General, Alexander Hamilton Commander of the Armies of the U. states
        